Citation Nr: 1623386	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-23 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for tinea pedis.

2.  Entitlement to a rating in excess of 40 percent for the service-connected lumbosacral strain.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 







INTRODUCTION

The Veteran had active service in the Marines from June 1974 to June 1976 and from August 1976 to May 1978.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2010, the Veteran filed an increased rating claim for, amongst other things, his lumbosacral strain disability.  At the time, the Veteran's lumbosacral strain was rated as noncompensable since May 31, 1978.  However, in a March 2013 rating decision, the RO found clear and unmistakable error (CUE).  Specifically, the RO noted that a March 2000 rating decision granted a 10 percent rating for the lumbar spine, effective December 10, 1998, but the increased rating was never implemented.  Further, the RO found that the June 2011 rating decision failed to grant an increased rating based on the December 2010 VA examination.  Therefore, the RO implemented the 10 percent rating, effective December 10, 1998 and granted a 40 percent rating, effective July 27, 2010 (date of increased rating claim).  

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a claim of entitlement to a TDIU was raised by evidence of record which indicated that the Veteran may be unemployable due to the effects of his disabilities.  See July 2010 VA Form 21-4138.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disabilities, a claim for a TDIU is properly before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The bilateral tinea pedis is not manifested by involvement of exposed areas and affects less than 5 percent of the entire body.  Intermittent systemic therapy has not been required.  

2.  For the entire appeal period, the Veteran's lumbosacral strain has been manifested by pain, flare ups, subjective complaints of radiating pain in the lower extremities, forward flexion of 10 degrees, but without ankylosis, related objective neurologic abnormalities or periods of doctor prescribed bed rest.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for tinea pedis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1); 4.1, 4.10, 4.31, 4.118, DC 7806-7813 (2015).

2.  The criteria for a rating in excess of 40 percent for lumbosacral strain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In regard to the duty to assist, the Veteran was afforded VA examinations in December 2010 and June 2015.  Both examiners noted the Veteran's statements and gave assessments of the current severity of the Veteran's disabilities, including any functional limitations due to the disabilities.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Board has also obtained and reviewed the Veteran's VA treatment records.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.



II.  Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating

Tinea Pedis

The Veteran's service-connected tinea pedis is rated under Diagnostic Code (DC) 7813 at a noncompensable level (zero percent rating).  38 C.F.R. § 4.118, DCs 7813 and 7806.  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

DC 7813 provides that dermatophytosis of the feet, i.e., tinea pedis, is to be rated based on the predominant disability.  The Veteran's tinea pedis was most appropriately rated as analogous to dermatitis or eczema under Diagnostic Code 7806.  DC 7806 provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12 month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20-percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six (6) weeks during the past 12 month period, a 10-percent rating is warranted.  38 C.F.R. § 4.118.

A 30-percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40- percent of exposed areas affected, or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  Id.

In December 2010, the Veteran was afforded a VA examination where the examiner noted that Veteran's skin disease did not involve any areas that are exposed to the sun.  The examiner noted that the Veteran's symptoms included constant shedding and crusting on the plantar aspect of the feet.  There was no evidence of exudation, ulcer formation, or itching.  The Veteran denied any treatment for the condition.  On examination, the examiner noted evidence of tinea pedis on the plantar aspect of each foot with crusting and abnormal texture of less than 6 square inches.  There was no evidence of ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  There was evidence of skin lesion over 1 percent of the whole body, but none on the exposed areas.  

A February 2011 VA examination confirms the same findings as the December 2010 examination report.  The examiner noted that the Veteran's skin lesion coverage relative to the whole body is .001 percent and are not associated with systemic disease.  The examiner also noted that there were no signs of skin disorders on the Veteran's extremities. 

On the Veteran's July 2011 Notice of Disagreement, he stated that his tinea pedis affected the skin from the bottom of his feet up to his knees.  

The Veteran was afforded another examination in June 2015 where the Veteran denied the presence of athlete's foot or tinea pedis.  He reported using foot powder to keep the sweating on his feet under control.  There was no evidence of scarring or disfigurement and the Veteran denied the use of any oral or topic medications.  The examiner noted that the Veteran's infection of the skin affected less than 5 percent of his total body and exposed areas.  The examiner noted that the Veteran had diffuse thickening and darkening of all of his toe nails.  The examiner noted that the Veteran's onychomycosis of his toe nails was a progression of his service-connected tenia pedis.  

The Board finds the VA examinations to be the most probative evidence of record.  The examiners noted the Veteran's statements, conducted a physical examination and provided thorough findings.  There was no evidence of the Veteran's tinea pedis affecting more than 5 percent of the Veteran's total body, which is required for a compensable rating.  Also, there is no evidence that the Veteran takes regular medication to control his tinea pedis.  

Although the June 2015 VA examiner noted that the Veteran's onychomycosis was a progression of his tinea pedis, there is no evidence that the onychomycosis affects more than 5 percent of the entire body or exposed areas.  Like tinea pedis, onychomycosis is related by analogy under Diagnostic Code 7806.  

The Board notes that the Veteran has alleged that his skin disorder spreads from his feet up to his knees.  The Veteran is competent to make observations of a skin disorder.  However, the Board finds his assertions not credible.  The Veteran was examined by 3 different VA examiners and none of them noted that the Veteran's tinea pedis accounted for more than 5 percent of his total body and none of his exposed areas.  Indeed the February 2011 examiner noted that the Veteran's lesions cover .001 percent of his whole body.  A compensable rating is not warranted unless there is evidence that the skin disorder affects at least 5 percent of the total body or evidence of the need for intermittent systemic therapy.  As there is no evidence of either, the Board finds that the preponderance of evidence is against the claim.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral Strain
Service connection is in effect for lumbosacral strain which is currently evaluated as 40 percent disabling under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.
      
The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.............................40

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

A September 2009 neurology consultation indicates that the Veteran complained of chronic low back pain with radiation of both numbness and pain down the lateral/posterior aspect of the left leg and into the left foot.  The specialist referenced a 2008 MRI which found a moderate broad-based disc bulge at L4-L5 and a grade 1 retrolisthesis of L5 on S1.  The specialist was asked to provide an opinion as to whether the Veteran had a diagnosis of left sided lumbosacral radiculopathy.  The specialist opined that the Veteran did not have radiculopathy, plexopathy, myopathy, diffuse polyneuropathy, or focal mononeuropathy. 

At a July 2010 neurosurgery consultation, the Veteran complained of back pain.  A MRI revealed no significant lumbar stenosis.  He was recommended to use muscle relaxants, physical therapy and anti-inflammatories. 

In his July 2010 VA Form 21-4138, the Veteran stated that his "lower back strain is chronic" and he is unable to ambulate the same way he used to.  He also stated that he needs back support for "any functions of [his] daily life."

At the December 2010 VA examination, the Veteran reported being diagnosed with arthritis of the back.  He also reported that he had difficulty walking more than 25 feet, stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He denied any falls, bladder or bowel problems or erectile dysfunction.  During flare-ups, he reported difficulty walking, due to pain.

On examination, the examiner noted that the Veteran ambulated with a cane.  There was no evidence of radiating pain on movement, muscle spasms, weakness or tenderness.  Range of motion of the thoracolumbar spine was as follows: to 10 degrees for flexion, with pain at 10 degrees (normal: 0 to 90 degrees); 0 degrees extension, with pain at 0 degrees (normal: 0 to 30 degrees); to 5 degrees right and left lateral flexion, with pain at 5 degrees (normal: 0 to 30 degrees); to 10 degrees right rotation, with pain at 10 degrees (normal: 0 to 30 degrees); and to 5 degrees left rotation, with pain at 5 degrees (normal: 0 to 30 degrees).  The examiner noted that the "joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  The neurological examination revealed no sensory deficits from L5-L1 or S1.  The x-ray report revealed degenerative arthritis.  The examiner noted that the Veteran's diagnosis had progressed from lumbosacral strain to degenerative arthritis of the lumbar spine.  The examiner also opined that the Veteran was limited to jobs that did not have a high level of physical functions.  

In a May 2012 Notice of Disagreement, the Veteran states that his noncompensable rating for his back did not consider the functional loss due to pain on movement. (This statement was made before the March 2013 rating decision which granted an increase).  He also contends that the noncompensable rating did not consider the side effects of his medication or the use of a cane to walk.  

2014 VA treatment notes indicate that the Veteran complained of left lower back pain radiating to his legs.  
In June 2015, the Veteran was afforded another VA examination where the examiner noted the Veteran's diagnoses of lumbosacral strain and lumbar spine degenerative disc disease (DDD) with radiculopathy.  The Veteran reported that he has constant pain in his lower back and moderate to severe pain in all planes of motion.  He reported the use of a cane and walker on a regular basis.  He denied flare-ups of the thoracolumbar spine, but reported functional loss, specifically limited activities due to pain.  

His range of motion was normal with no pain noted on exam.  There was no evidence of pain with weight bearing and the Veteran was able to perform repetitive use testing, with no additional loss of function after 3 repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time and therefore opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  There was no evidence of muscle atrophy.  The examiner noted that the Veteran experienced radicular pain in the left lower extremity, specifically intermittent pain and paresthesias and/or dysesthesias.  The Veteran's L4, L5, S1, S2 and S3 nerve roots were affected.  There was no evidence of ankylosis of the spine, but there was evidence of intervertebral disc syndrome (IVDS).  There were no episodes of required bed rest within the previous 12 months for the IVDS.  There was also evidence of arthritis of the spine.  The examiner noted that the Veteran's back condition impacted his ability to work because he is limited in his ability to left, pull, push, bend, twist, squat and climb.  The Veteran is capable of reaching over his head or participating in other sedentary activities.  However, the examiner noted that the Veteran's lumbar spine DDD with radiculopathy and not his lumbar strain limit him.  The examiner further stated that the Veteran's lumbar spine DDD with radiculopathy is a separate condition not related to his service connected lumbar strain. 

Upon careful review of the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran is not entitled to a rating in excess of 40 percent for his lumbosacral disability.  The evidence of record, including the competent lay statements provided by the Veteran, does not show ankylosis of the spine, which is required for a rating in excess of 40 percent.  The evidence of record shows that the Veteran's lumbar spine disability is manifested, at its worst, by forward flexion 10 degrees, with pain at 10 degrees.  

The Board has considered the Veteran's reports of a limited ability to pull, push, bend, stiffness, fatigue and functional loss due to pain.  See DeLuca.  However, the Board finds that Diagnostic Code 5237 and the 40 percent rating accounts for the Veteran's symptoms in addition to his limitation of motion.  The General Rating Formula for Diseases and Injuries of the Spine accounts for pain, stiffness and aching.  See preface to Spine Ratings.  Moreover, the Veteran's functional loss due to pain does not rise to the level of the equivalent of ankylosis of the entire spine, which is the requirement for the next higher rating.  Note 3 of Diagnostic Code 5237 indicates that ankylosis is when the entire spine is fixed in flexion or extension and results in difficulty in walking, restricted opening of the mouth, chewing, and breathing.  There is no evidence that the Veteran's symptoms come close to this level of severity.  Therefore, after consideration of DeLuca, the Board finds that the Veteran's 40 percent adequately reflects the Veteran's symptoms.  

The Board notes that the June 2015 examiner diagnosed the Veteran with IVDS.  Diagnostic Code 5243 provides that IVDS is to be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating episodes, whichever method results in a higher evaluation.  Note (1) defines incapacitating episodes as signs and symptoms which require doctor prescribed bed rest.  Here, the evidence indicates that although the Veteran carries a diagnosis of IVDS, there is no evidence of incapacitating episodes, including no evidence that the Veteran was prescribed bed rest.  Therefore, the Board will evaluate the Veteran's disability under the General Rating Formula for Diseases and Injuries of the Spine.

The Board further notes the Veteran's diagnosis of arthritis.  However, the Board finds that the Veteran is not entitled to a higher rating or separate rating under Diagnostic Code 5003 for arthritis.  Diagnostic Code 5003 instructs that arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, unless the limitation of motion is noncompensable under the code.  Here, the Veteran does experience limitation of motion which is rated as compensable under Diagnostic Code 5237.  

Further, the Board finds that the competent and probative evidence of record does not indicate neurologic impairment sufficient to warrant a separate disability rating.  In that regard, the June 2015 VA examiner noted that the Veteran's radiculopathy was not related to his service-connected lumbosacral strain.  

Accordingly, a disability rating in excess of 40 percent for the Veteran's lumbosacral disability is denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  Extraschedular Consideration 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to referral for consideration of an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected tinea pedis or lumbosacral strain are inadequate.  In regard to the Veteran's tinea pedis, the evidence indicates that the Veteran has a skin rash or irritation on his feet.  The Diagnostic Code for dermatitis specifically contemplates skin rashes.  The Veteran's service-connected lumbosacral strain disability is manifested by signs and symptoms of pain and lack of endurance which impairs his ability to stand, sit, and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limited flexion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods and pain with certain activities.  contemplated by the criteria discussed above, including the effect on her daily life.  Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. §3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable rating for tinea pedis is denied.

Entitlement to a rating in excess of 40 percent for the service-connected lumbosacral strain is denied.  

REMAND

In the Veteran's July 2010 VA Form 21-4138, he stated that his disabilities affect "his entire way of life" and that he has been unemployable for over 10 years.  The Board has found that TDIU is part of this appeal.  The Veteran has not received notice regarding that claim. In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  After ensuring that the requested actions are completed, readjudicate the matter on appeal, taking into consideration all applicable rating criteria.  If the benefit sought is not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


